DETAILED ACTION 
	Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
The Examiner further acknowledges the following:
Claims 1, 5, 7 and 9 are pending and under current examination. Applicants' arguments/amendments filed 11/18/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. The Terminal Disclaimer filed on 11/18/2021 is considered moot in view of the abandonment of the Applications previously cited in the Double Patenting rejections. Examiner further directs Applicant’s attention to the MISC Communication mailed on 11/23/2021 in response to a request for corrected filing receipt. It is noted that any request to correct or update the name of the applicant must include an ADS in compliance with 37 CFR 1.76.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 7, and 9 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite a liquid antimicrobial spray comprising at least 99.01% by weight of a solvent.
The instant specification at paragraph [0029] recites that the composition can comprise 0.05-10% antimicrobial and 99 to 99.9% by weight solvent. The alcohol or glycol can be diluted in as much as 30% water. However, the specification does not describe compositions which comprise a range of at least 99.01% by weight an alcohol as this range includes amounts larger than the 99.9% disclosed for the solvent at paragraph 29. The language of “at least” is not disclosed in the instant specification and as such this is considered new matter. 
Accordingly, the amendment to the claims having at least 99.01% solvent introduces new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Apollo et al. (United States Patent Publication 2015/0250183) and Fritter et al. (United States Patent Publication 2007/0017453).
Claim 1 recites a method of disinfecting a material comprising: preparing a liquid antimicrobial spray composition comprising: 0.05% to 0.89% by weight of an antimicrobial agent; less than 0.1% by weight water; a propellant; and at least 99.1 % by weight of a solvent selected from the group consisting of ethanol, specially denatured alcohol, and glycol; and spraying said liquid antimicrobial spray composition on the material, the material comprising bentonite, wherein no amount of solvent makes contact with the material.
Apollo et al. teach liquid sprayable antimicrobial compositions for disinfecting various surfaces including hard or soft surfaces, see abstract and paragraphs [0001],[0016] and [0131]- [0132]. Such surfaces can be either porous or nonporous, see paragraph [0155].Regarding the recitation wherein the composition has less than 100% cation exchange, according to the instant specification cation exchange materials include clays and zeolite per paragraph [0025]. Apollo teaches that the composition preferably excludes clays, see paragraph [0156]. Since the spray composition can have citric acid in the alternative to zeolite buffers, the composition encompasses no zeolite ion exchange materials, and thus the embodiments of Apollo encompass less than 100% electron cation exchange. The compositions are non-clumping given they are sprayable and include ethanol solutions and compressed gas propellants. The sprayable composition can comprise at least 20% monohydric alcohol, a quaternary ammonium compound, and propellant, and the composition has a pH of at least 5, see paragraphs [0017], [0020]-[0037]. The monohydric alcohol preferably includes ethanol (ethyl alcohol) and can be present in an amount that includes at least 99.5% by weight, see paragraph [0069]. Water is taught to be optional in the antimicrobial formulation and therefore meets the limitation of less than 0.1% water (i.e. no water), see paragraph [0017]. Furthermore, embodiments of Apollo encompass water at not more than 20% thus includes a range of 0-20% water, (i.e. no water) see paragraph [0080]. The quaternary ammonium compound can be present from 0.001-10% by weight, see paragraph [0078]. This amount overlaps and therefore renders obvious the claimed range of 0.05-0.89% of an antimicrobial agent and MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Apollo teaches that the composition can include a pressurized propellant, see paragraph [0081]-[0082] and [0157]. Since the composition contains ethanol which is a volatile compound and can be present as pressurized sprayable compositions with an aerosol container for spray it would not make contact with a material, and is sprayable as a fine mist, see paragraphs [0081]-[0082] and [0157]. According to the instant specification at paragraph [0006] the solvent is propelled and evaporates and the evaporative effect is achieved through the high vapor pressure low flash point carrier. Given Apollo teaches volatile compounds such as ethanol which is the same carrier claimed and it is used with aerosol canisters and is pressurized, it would necessarily evaporate when propelled before hitting the surface of a material. 
Apollo does not expressly teach that the liquid antimicrobial composition is sprayed onto a bentonite material.  
Fritter et al. teach that litter compositions including bentonite clay particles provide clays which are water swellable and thus agglomerate with contact of animal waste, see paragraph [0005], claims 1 and 15. The litter can be treated with an antimicrobial agent inclusive of quaternary ammonium compounds present from 0.02-1% by weight, to render the antimicrobial properties, see paragraphs [0028], [0040]-[0044] and claims 1 and 12-13. 
	It would have been prima facie obvious to a person of ordinary skill in the art before the time of filing the invention to provide Apollo’s antimicrobial liquid spray for disinfecting a bentonite material in order to impart antimicrobial activity to cat litter. 
	One of ordinary skill in the art would have been motivated to do so as Fritter makes it known that bentonite is a good absorbent for animal litter compositions and that animal litter compositions can contain antimicrobial agents including quaternary ammonium compounds in amounts inclusive of 0.02-1% by weight which are suitable amounts to provide antimicrobial activity to cat litter. 
	There would have been a reasonable expectation of success given Apollo teaches alcohol carriers for sprayable antimicrobial compositions intended to be sprayed to either hard or soft porous or nonporous surfaces and both Apollo and Fritter teach providing antimicrobial activity to a surface with a quaternary ammonium compound. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/892,382 (reference application hereafter Application ‘382) in view of Apollo et al. (United States Patent Publication 2015/0250183) and Fritter et al. (United States Patent Publication 2007/0017453).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Application ‘382 are to antimicrobial sprays which can encompass less than 0.1% water, an antimicrobial agent including quaternary ammonium compound in overlapping ranges, and a solvent which includes ethanol or SDA. The difference between the instant claims and that of Application ‘382 is a method of disinfecting a material such as bentonite by spraying on the bentonite the composition and also the presence of a propellant and the amount of solvent including ethanol.
However, Apollo et al. teach sprayable antimicrobial compositions, for disinfecting various surfaces see abstract and paragraphs [0001], [0131]- [0132]. The compositions are non-clumping given they are sprayable and include ethanol solutions and compressed gas propellants. The sprayable composition can comprise at least 20% monohydric alcohol, a quaternary ammonium compound, and propellant, and the composition has a pH of at least 5, see paragraphs [0017], [0020]-[0037]. The monohydric alcohol preferably includes ethanol (ethyl alcohol) and can be present in an amount that includes at least 99.5% by weight, see paragraph [0069]. Water is taught to be optional in the antimicrobial formulation and therefore meets the limitation of less than 0.1% water (i.e. no water), see paragraph [0017]. Furthermore, embodiments of Apollo encompass water at not more than 20% thus includes a range of 0-20% water, (i.e. no water) see paragraph [0080]. The quaternary ammonium compound can be present from 0.001-10% by weight, see paragraph [0078]. According to the instant specification at paragraph [0006] the solvent is propelled and evaporates and the evaporative effect is achieved through the high vapor pressure low flash point carrier. Given Apollo teaches volatile compounds such as ethanol which is the same carrier claimed and it is used with aerosol canisters, it would necessarily evaporate when propelled before hitting the surface of a material. 
Fritter et al. teach that litter compositions including bentonite clay particles provide clays which are water swellable and thus agglomerate with contact of animal waste, see paragraph [0005], claims 1 and 15. The litter can be treated with an antimicrobial agent inclusive of quaternary ammonium compounds present from 0.02-1% by weight, to render the antimicrobial properties, see paragraphs [0028], [0040]-[0044] and claims 1 and 12-13. 
	It would have been prima facie obvious to a person of ordinary skill in the art to provide the composition of Application ‘382 with a propellant with the motivation to provide the composition as an aerosolized spray to disinfect hard or soft surfaces as suggested by Apollo. One of ordinary skill in the art would have been motivated to do so as Fritter makes it known that bentonite is a good absorbent for animal litter compositions and that animal litter compositions can contain antimicrobial agents including quaternary ammonium compounds in amounts inclusive of 0.02-1% by weight which are suitable amounts to provide antimicrobial activity to cat litter. Additionally, it would have been prima facie obvious to provide the antimicrobial liquid spray of Application ‘382 for disinfecting a bentonite material in order to impart antimicrobial activity to cat litter. Furthermore, given Application ‘382 includes solvent in any amount and Apollo teaches that the ethanol solvent can be used for sprayable liquid antimicrobial compositions in amounts inclusive of at least 99.5% weight, it would have been obvious to include the solvent in amounts known to be used in antimicrobial liquid spray compositions. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 7, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/060,121 (reference application hereafter Application ‘121) in view of Apollo et al. (United States Patent Publication 2015/0250183) and Fritter et al. (United States Patent Publication 2007/0017453).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Application ‘121 are to antimicrobial sprays which can encompass less than 0.1% water, an antimicrobial agent including quaternary ammonium compound in overlapping ranges, and a solvent which includes ethanol or SDA and a propellant. The difference between the instant claims and that of Application ‘121 is a method of disinfecting a material such as bentonite by spraying on the bentonite the composition and also the amount of solvent including ethanol used as the instant claims recite at least 99.01 and Application ‘121 recites 90% by weight.
However, Apollo et al. teach sprayable antimicrobial compositions, for disinfecting various surfaces see abstract and paragraphs [0001], [0131]- [0132]. The compositions are non-clumping given they are sprayable and include ethanol solutions and compressed gas propellants. The sprayable composition can comprise at least 20% monohydric alcohol, a quaternary ammonium compound, and propellant, and the composition has a pH of at least 5, see paragraphs [0017], [0020]-[0037]. The monohydric alcohol preferably includes ethanol (ethyl alcohol) and can be present in an amount that includes at least 90% by weight or alternatively at least 99.5% by weight, see paragraph [0069]. Water is taught to be optional in the antimicrobial formulation and therefore meets the limitation of less than 0.1% water (i.e. no water), see paragraph [0017]. Furthermore, embodiments of Apollo encompass water at not more than 20% thus includes a range of 0-20% water, (i.e. no water) see paragraph [0080]. The quaternary ammonium compound can be present from 0.001-10% by weight, see paragraph [0078]. Since the composition contains ethanol which is a volatile compound and can be present with an aerosol container for spray it would not make contact with a material, see paragraph [0081] and [0157]. According to the instant specification at paragraph [0006] the solvent is propelled and evaporates and the evaporative effect is achieved through the high vapor pressure low flash point carrier. Given Apollo teaches volatile compounds such as ethanol which is the same carrier claimed and it is used with aerosol canisters, it would necessarily evaporate when propelled before hitting the surface of a material. 
Fritter et al. teach that litter compositions including bentonite clay particles provide clays which are water swellable and thus agglomerate with contact of animal waste, see paragraph [0005], claims 1 and 15. The litter can be treated with an antimicrobial agent inclusive of quaternary ammonium compounds present from 0.02-1% by weight, to render the antimicrobial properties, see paragraphs [0028], [0040]-[0044] and claims 1 and 12-13. 
	It would have been prima facie obvious to provide the antimicrobial liquid spray of Application ‘121 for disinfecting a bentonite material in order to impart antimicrobial activity to cat litter. Fritter makes it known that bentonite is a good absorbent for animal litter compositions and that animal litter compositions can contain antimicrobial agents including quaternary ammonium compounds to provide antimicrobial activity to cat litter
	It would have been prima facie obvious to provide the antimicrobial liquid composition of Application ‘121 with ethanol at either 99.5% or 90% as suggested by Apollo given Apollo suggests that the carrier material including ethanol can be included in antimicrobial spray compositions in suitable amounts which include 99.5% or 90% by weight. Apollo suggests that antimicrobial sprays can include the carrier in an adjustable amount and still function as a carrier for antimicrobial liquid sprays. Furthermore, given Application ‘121 includes an alcohol in any amount per claim 6 and Apollo teaches that the ethanol solvent is used for sprayable liquid antimicrobial compositions in amounts inclusive of at least 99.5% weight and at least 90% by weight, it would have been obvious to include the solvent in amounts known to be used in antimicrobial liquid spray compositions. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Remarks
With regards to the amended claims, Applicants argue that the amended claims do not introduce new matter in view of paragraph 29 of the specification. Applicants note that the specification describes that the composition can be diluted with as much as 30% water which includes a range of 0-30%. 
Examiner respectfully submits that the instant specification at paragraph [0029] recites that the composition can comprise 0.05-10% antimicrobial and 99 to 99.9% by weight solvent. The alcohol or glycol can be diluted in as much as 30% water. However, the specification does not describe compositions which comprise a range of at least 99.01% by weight an alcohol as this range includes amounts larger than the 99.9% disclosed in the specification for the solvent at paragraph 25. The language of “at least” is not disclosed in the instant specification. Accordingly, the amendment to the claims having at least 99.01% solvent introduces new matter. 
Applicant’s remarks regarding the Double Patenting Rejections in the Office Correspondence mailed 05/25/2021 are considered moot in view of the abandonment of the Applications cited. However, Examiner notes that new rejections are applied above. 
Furthermore, Applicant’s remarks regarding Hweiit, Zhou and Fritter are considered moot in view of the  newly applied rejections above. 

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619